  Case 4:18-cv-00902-A Document 33 Filed 01/09/19   Page 1U.S.
                                                            ofDISTRICT
                                                               1 PageIDCOURT
                                                                           1041
                                                     NORTHERN DISTRICT OF TEXAS
                                                              FILED
                  IN THE UNITED STATES DISTR CT C< URT
                       NORTHERN DISTRICT OF T XAS    JAN - CJ 2019
                           FORT WORTH DIVISIO
                                                      CLERK, U.S. DISTRICT COURT
DIAMONDBACK INDUSTRIES,     INC.,    §
                                                        B~---r.------
                                                             Dcputy
                                     §
             Plaintiff,              §
                                     §
vs.                                  §   NO. 4:18-CV-902-A
                                     §
REPEAT PRECISION, LLC, ET AL.,       §
                                     §
             Defendants.             §


                 FINAL JUDGMENT AS TO CERTAIN PARTIES

        Consistent with the notice of voluntary dismissal filed this

date,

        The court ORDERS, ADJUDGES, and DECREES that the claims of

plaintiff, Diamondback Industries, Inc., against defendants

Repeat Precision, LLC, NCS Multistage, LLC, NCS Multistage

Holdings,    Inc., RJ Machine Company, Inc., Gary Martin, Grant

Martin, and Robert Nipper be, and are hereby, dismissed without

prejudice.

        The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of such claims.
                                                               /
        SIGNED January 9, 2019.




                                                         rict Judge
